Citation Nr: 0517090	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with residual strain , spondylolisthesis L5-S1, 
currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965 
and from June 1976 to April 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued the assigned 
rating.   

The Board also notes that in the veteran's substantive appeal 
received in November 2003, he asserts additional claims for 
headaches, a leg condition and an upper back disorder, all 
claimed as secondary to his service connected low back 
disorder.  Because those issues are not before the Board on 
this appeal, they are hereby referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned in April 2005, the 
veteran indicated that he had applied for and had been 
receiving benefits from the Social Security Administration 
(SSA).  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Moreover, at his aforesaid hearing, the veteran stated in 
effect that his service connected back disorder had increased 
in severity since his last VA examination in 2002.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that his disability had increased in severity).  
Under the circumstances, additional development is warranted 
and the case is Remanded for the following development: 

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his lower 
back disability.  The claims folder must 
be made available to and reviewed by the 
examiner prior to completing the 
requested examination report and the 
examiner must document that such review 
was undertaken.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  

The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

A complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




